            Case 8:20-cv-02499-TDC Document 24 Filed 03/17/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND


SMITHGROUP, INC.,                              )
f/k/a SmithGroup JJR, Inc.                     )
                                               )
       Plaintiff/Counterclaim Defendant,       )
                                               )
v.                                             )      Civil Action No.: 8:20-cv-02499-TDC
                                               )
SKANSKA USA BUILDING INC.                      )
                                               )
       Defendant/Counterclaim Plaintiff.       )


                  JOINT MOTION FOR EXTENSION OF TIME AND TO
                      AMEND SCHEDULING ORDER DEADLINES

       SmithGroup, Inc. (“SmithGroup”) and Skanska USA Building Inc. (“Skanska”)

(collectively the “Parties”), jointly by their respective counsel, pursuant to Rules 6(b) and 7 of the

Federal Rules of Civil Procedure and Local Rule 105.9, hereby submit this Joint Motion for

Extension of Time and to Amend Scheduling Order Deadlines, and in support thereof, state as

follows:

       1.       On November 25, 2020, the Parties jointly requested an extension of the Scheduling

Order deadlines set by the Court in the initial Scheduling Order (ECF No. 19) as a result of, among

other things, the serious limitations and restrictions posed relating to the COVID-19 pandemic and

subsequent required protocols. See ECF No. 21.

       2.       Accordingly, after hearing undersigned counsel’s remarks at the Rule 16 Case

Management Conference on December 3, 2020, the Court granted the joint request and the

Scheduling Order deadlines were amended to extend all remaining deadlines by sixty (60) days.

See ECF No. 23.
              Case 8:20-cv-02499-TDC Document 24 Filed 03/17/21 Page 2 of 4



         3.       The Parties have continued to engage in discovery and, despite the reasonable

efforts of all counsel, the COVID-19 pandemic continued to impact the Parties’ efforts. The

Parties require additional time to conduct and complete necessary discovery. In particular, the

Parties have encountered lengthy, unexpected delays in acquiring records from non-party project

participants and conducting technical and time-consuming onsite commissioning, as well as testing

and inspections necessary to complete the project and equip the Parties’ respective experts in

developing and issuing their required disclosures. There was also a technical problem on site that

required the procurement of replacement parts, for which shipping was delayed and which delayed

the testing process by approximately thirty (30) days. The Parties therefore seek additional time to

properly present and evaluate their respective claims and defenses in this matter and have jointly

agreed to seeking a brief extension of time for remaining deadlines.

         4.       Thus, the Parties request an extension of the Scheduling Order deadlines to extend

all remaining deadlines by sixty (60) days.

         5.       The Parties have agreed to the following proposed modifications of the Amended

Scheduling Order:

    DEADLINES

    The following motions or reports must be filed, or actions taken, by the listed date:

                                                               Previous Deadline                   New Deadline

    Plaintiff’s 1 Rule 26(a)(2) Disclosures:                   March 26, 2021                      May 25, 2021

    Defendant’s Rule 26(a)(2) Disclosures:                     April 23, 2021                      June 22, 2021

    Plaintiff’s Rebuttal Expert Disclosures                    May 7, 2021                           July 6, 2021

    Rule 26(e)(2) supplementation                              May 14, 2021                        July 13, 2021


1
        “Plaintiff” refers to the party with the burden of proof – SmithGroup on its primary claim for unpaid fees and
Skanska on its counterclaim.

                                                          2
             Case 8:20-cv-02499-TDC Document 24 Filed 03/17/21 Page 3 of 4



    Close of Discovery and Post-Discovery               July 23, 2021             September 21, 2021
    Joint Status Report

    Requests for Admission                              July 30, 2021             September 28, 2021

    Notice of Intent to File a Pretrial                 August 6, 2021                October 5, 2021
    Dispositive Motion

        6.       In light of the above, good cause exists to grant the relief requested. Furthermore,

given that a trial date has not yet been set in this matter, it is counsel’s hope that the Court will not

be unduly burdened or inconvenienced by the request for modification of the Scheduling Order.

        7.       Additionally, as this is a joint request, neither party will be prejudiced by this

request.

        WHEREFORE, SmithGroup, Inc. and Skanska USA Building Inc., respectfully request

that this Honorable Court grant the Motion for Extension of Time and to Amend Scheduling Order

Deadlines in accordance with the foregoing and as set forth in the attached proposed Order.




                                                   3
        Case 8:20-cv-02499-TDC Document 24 Filed 03/17/21 Page 4 of 4



Dated: March 17, 2021


Respectfully submitted,


SMITHGROUP, INC.                                 SKANSKA USA BUILDING INC.

By:_____/s/_Leslie Paul Machado_____             By: /s/ Thomas S. O’Leary_____
Leslie Paul Machado (Bar No. 14952)              Thomas S. O’Leary (MD Bar No. 20442)
Alison C. Duffy (Md. Bar No. 21002)              Brian R. Dugdale (admitted pro hac vice)
O’HAGAN MEYER, PLLC                              Paul A Varela (admitted pro hac vice)
2560 Huntington Avenue, Suite 204                VARELA, LEE, METZ & GUARINO, LLP
Alexandria, Virginia 22303                       1600 Tysons Blvd, Suite 900
(703) 775-8607 (phone)                           Tysons Corner, VA 22102
(804) 403-7110 (facsimile)                       Tel: 703.454.0170
lmachado@ohaganmeyer.com                         Fax: 703.454.0169
aduffy@ohaganmeyer.com                           toleary@vlmglaw.com
                                                 bdugdale@vlmglaw.com
Stephan F. Andrews (admitted pro hac vice)       pvarela@vlmglaw.com
James W. Walker (admitted pro hac vice)
O’HAGAN MEYER, PLLC                              Counsel for Skanska USA Building Inc.
411 East Franklin Street, 5th Floor
Richmond, Virginia 23219
804.403.7100 (phone)
804.403.7110 (facsimile)
SAndrews@ohaganmeyer.com
jwalker@ohaganmeyer.com

Counsel for SmithGroup, Inc.




                                             4
